Title: To James Madison from Richard Bland Lee, 31 January 1815
From: Lee, Richard Bland
To: Madison, James


        
          Sir,
          Washington Jan. 31. 1815
        
        Mr. Key having informed me that it was probable that Mr. Swann & himself would decline accepting their appointments as Commissioners to settle the Yazoo claims—I beg leave to offer my services to fill one of the vacancies should they occur.
        My zeal in establishing the present constitution of the U. States and my agency in fixing the seat of government at this place is well known to you. Heavy misfortunes have been imposed on me by the indiscretions of a beloved Brother—so that in fact, what I once hoped could never have happened, even the small salary attached to the appointment will now be useful in assisting me to maintain a family which has seen better days.
        I feel confident that in trial I shall be found equal to the duties of the appointment. A legal education, considerable experience in business, fidelity & assiduity will I trust enable me to fulfil t⟨o⟩ the satisfaction of the government their reasonable expectations. I remain with that cordial personal esteem which I have felt for thirty years yr obt Sert
        
          Richard Bland Lee
        
      